PER CURIAM.
Plaintiff in error was convicted of the unlawful sale of intoxicating liquor, in violation of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138¼ et seq.). He admits the sale,’ but relies upon entrapment by the prohibition agents as a defense. The evidence shows without conflict that the government witnesses did no more than offer to buy liquor, and thus afford the plaintiff in error an opportunity to violate the law. This does not constitute entrapment. Ritter v. United States (C. C. A.) 293 F. 187.
Plaintiff in error was also convicted on a count which charged him with maintaining a nuisance, likewise in violation of the National Prohibition Act. The assignments of error which relate-to this offense need not be considered, as the sentence was not greater than could have been imposed for the unlawful sale.
The judgment is affirmed.